DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 3-4 and 8-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/2/2020.

Response to Arguments
Applicant's arguments filed 1/22/2021 have been fully considered.
With regards to Applicant’s arguments against the rejections based on Tanaka, Applicant contends that Tanaka fails to disclose the claimed invention because “Figures 4 and 8 correspond to completely separate embodiments, and the ‘478 application does not disclose that some of the driving elements of the four driving elements have one type of heat sink, while others of the driving elements have another type of heat sink” (page 9 of remarks).  Examiner respectfully disagrees.
The Office Action did not rely on two completely separate embodiments, as argued.  Rather, Tanaka’s Figure 8 embodiment is a “modified embodiment” that builds on the disclosure corresponding to Figure 4.  The Office Action relied only on the modified embodiment of Figure 8.
Moreover, the claims do not recite the feature on which Applicant’s arguments rely.  Specifically, the feature that “some of the driving elements of the four driving elements have one type of heat sink, while others of the driving elements have another type of heat sink” is not recited in the claims.  Tanaka’s modified embodiment does, however, disclose the recited claim 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 12, and 14 is/are rejected under 35 U.S.C. 102(a)(1/2) as being anticipated by Tanaka (US 2019/0291487 A1).
Regarding claim 1:
	Tanaka discloses a liquid discharge head comprising:
	a plurality of pressure generating elements (piezoelectric elements 39) configured to generate pressure to discharge a liquid (paragraph 48);
	a plurality of wirings (COFs 22) configured to transmit a drive signal to the plurality of pressure generating elements, respectively (paragraphs 53-54);
	a plurality of integrated circuits (drive ICs 28) including a first integrated circuit (the drive IC 28 for one of head units 25) configured to drive a first pressure generating element of the 
	a heat sink (heat sink 24, heat spreader 70) configured to contact the plurality of integrated circuits to dissipate heat in the plurality of integrated circuits (paragraph 55 & Figs. 4, 8),
	wherein the heat sink includes:
		a first dissipation part (projection 156b) that directly contacts the first integrated circuit (Figs. 3-4, 8); and
		a second dissipation part (projection 156a) that contacts the second integrated circuit via one of the plurality of wirings (Figs. 3-4, 8), and
		wherein a thermal resistance of the first dissipation part is different from a thermal resistance of the second dissipation part (thermal resistance of direct contact vs thermal resistance of contact via COF 22: Fig. 8).
Regarding claim 12:
	Tanaka discloses all the limitations of claim 1, and also that the liquid discharge head is comprised in a liquid discharge apparatus (Fig. 1).
Regarding claim 14:
	Tanaka discloses all the limitations of claim 1, and also that the second dissipation part contacts only the second integrated circuit via the one of the plurality of wirings (each projection 156a thermally contacts only one single drive IC 28: Figs. 3, 8).

Allowable Subject Matter
Claim 13 is allowed.
Claims 2, 5-7, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Communication with the USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELBY LEE FIDLER whose telephone number is (571)272-8455.  The examiner can normally be reached on Monday-Friday, 8:30am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SHELBY L. FIDLER
Primary Examiner
Art Unit 2853



/SHELBY L FIDLER/Primary Examiner, Art Unit 2853